Citation Nr: 1602211	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	James T. Marr, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of the hearing is associated with the record.

In December 2015, the Veteran submitted additional evidence without a waiver of his right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence in view of the Board's favorable determination regarding this issue in the decision below.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran was exposed to herbicides while serving on active duty in the Republic of Vietnam and subsequently developed coronary artery disease.


CONCLUSION OF LAW

Service connection for the Veteran's coronary artery disease is presumed on the basis of his exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for coronary artery disease.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116; 38 C.F.R.     §§ 3.307, 3.309(e), 3.313, 3.318.  

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops ischemic heart disease to a compensable degree any time after such service, the disease shall be service-connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Veteran asserts that service connection is warranted for coronary artery disease due to exposure to herbicides during active service in the Republic of Vietnam.

Service personnel records confirm the Veteran served in the Republic of Vietnam from June 1966 to May 1967.

February 2011 private treatment records from Mercy Medical Center indicate the Veteran was provided a cardiac evaluation for symptoms of chest pain with a potential history of myocardial infarction and was provided discharge diagnoses of noncardiac chest pain, chronic obstructive pulmonary disorder (COPD), hypertension, hyperlipidemia, and peripheral vascular disease.

A February 2011 VA examination report reflects that the examiner determined that the Veteran did not have an ischemic heart disease, because there was no evidence of cardiac hypertrophy ischemia, or infarction in an October 2009 echocardiogram, COPD appeared to be the most limiting factor in the Veteran's activity level, and his medical records did not document a diagnosis of congestive heart failure.

A January 2012 private treatment record indicates that the Wellmont Health System performed a nuclear stress test due to reported chest pain and concluded that the Veteran did not have conclusive ischemia or infarction.  A February 2012 Heartland Medical treatment record shows diagnoses of atrial fibrillation and arrhythmias (cardiac dysrhythmia).  

A November 2012 Wellmont Heart Institute treatment record indicates that the Veteran had borderline coronary artery disease by cardiac catheterization two years prior.  A December 2012 Wellmont treatment record indicates that no conclusive evidence of ischemia or infarction was found on an electrocardiogram (EKG).  

August 2014 private treatment records from the Knoxville Heart Group indicate that the Veteran had moderate nonobsturcitve coronary artery disease, currently symptom free, based on a July 2014 left heart catherization, July 2014 echocardiogram, an August 2014 EKG, and the review of treatment records from Claiborne County Hospital.  

In December 2015, the Veteran's representative submitted a disability benefits questionnaire (DBQ) signed by Dr. B.A. confirming that the Veteran has coronary artery disease.  The DBQ indicates that the diagnosis was supported by a July 2014 exercise test, July 2014 echocardiogram, and December 2014 EKG.

In the Board's opinion, the above evidence supporting a finding that the Veteran has a current diagnosis of coronary artery disease is at least in equipoise with that against such a finding.  Therefore, the Board finds that the Veteran is entitlement to service connection for coronary artery disease due to exposure to herbicides in service on a presumptive basis.


ORDER

Service connection for coronary artery disease is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


